MEMORANDUM **
Socorro Martinez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence the agency’s continuous physical presence determination. See Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850-51 (9th Cir.2004). We deny the petition for review.
Substantial evidence supports the agency’s determination that Martinez did not demonstrate continuous physical presence on the grounds that her testimony regarding her entry date was inconsistent with her testimony regarding the dates of her education and subsequent employment in Mexico, and where her supporting documentation was insufficient to show presence prior to 1991. See id. at 851-52 (requiring IJ to provide a “specific, cogent reason” for rejecting testimony and clarifying that “the issue is not whether the IJ made a proper credibility finding, but rather whether the IJ correctly found the tes*595timony insufficient to establish” continuous physical presence).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.